TTEEA~ORN~YC                         GENERAL
                             OF TEXAS



                           December       13,   1962




Honorable J. hi. Falkner                         Opinion No.    WW-1496
Banking Commissioner
Department of Banking                            Re:    Applicability of Article
Austin 14, Texas                                        1524a, V. C. S., to cer-
                                                        tain none-profit corpora -
                                                        tions.
Dear Mr.   Falkner:

         You have asked our opinion whether or not Article 1524a, Vernon’s
Civil Statutes, is applicable to non-profit corporations organized for one
or more of the purposes formerly authorized under subdivisions 48, 49 or
50 of Article 1302, Vernon’s Civil Statutes, or Article 1303b, Vernon’s
Civil Statutes.

          Section 1 of Article   1524a,   Vernon’s     Civil Statutes,   reads in part
as follows:

                 “Sec. 1. This Act shall embrace corporations
                 heretofore created and hereafter created having
                 for their purpose or purposes any or all of the
                 powers now authorized in Subdivisions 48, 49 or
                 50 of Article 1302, Revised Civil Statutes of Texas,
                 1925, and heretofore or hereafter created having
                 in whole or in part any purpose or purposes now
                 authorized in Chapter 275, Senate Bill Number
                 23 2 of the General and, Special Laws of the Reg -
                 ular Session of the 40th Legislature.  . . [Article
                  1303b]”

          We are of the opinion that it would have been difficult for the Legis-
lature to have expressed itself more clearly than by the use of the language
quoted above, which does not purport to distinguish between “non-profit”
and “for-profit” corporations.   In view of this language, we feel the follow-
ing quotation adequately supports our affirmative answer to your question:
Honorable J. M. Falkner,    page’ 2 (WW-1496)




                 “Primarily the intention and meaning of the Legislature
                 must be ascertained from the language of the statute
                 read as a whole, that is, from the entire context of the
                 law. If the statutory language clearly and distinctly
                 reveals the legislative intent, there is no occasion
                 to look elsewhere. ” 39 Tex. Jur. 176, Statute~s,
                 Sec. 93.

                             SUMMARY

                 Article 1524a, Vernon’s Civil Statutes is applicable
                 to non-profit corporations organized for one or
                 more of the purposes formerly authorized ulzl er
                 Subdivisions 48, 49 or 50 of Article 1302, Vernon’s
                 Civil Statutes or Article 1303b, Vernon’~s Civil
                 Statutes.

                                           Very truly yours,

                                           WILL WILSON
                                           Attorney General of Texas




                                           Assistant’Attorney   General
DDMms

APPROVED:

OPINION COMMITTEE:

W. V. Geppert,   Chairman

Iola Wilcox
John Reeves
Robert Rowland
Bob Shannon

REVIEWEDFORTHEATTORNEYGENERAL
BY:
    Leonard Passmore